        Case 2:21-cv-01340-KJN Document 10 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JONATHAN BENNETT,                                 No. 2:21-cv-1340 KJN P
12                      Plaintiff,
13          v.                                         ORDER
14   ROBERT BURTON, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. On September 1, 2021, plaintiff’s partial

18   filing fee payment of $240.00 was received by the Clerk and returned to plaintiff because he had

19   not been granted leave to proceed in forma pauperis. In subsequent filings, plaintiff states that he

20   is not indigent; therefore, he will not seek leave to proceed in forma pauperis. Therefore, plaintiff

21   must pay the filing fee in full in order to proceed. Plaintiff’s motions for extensions of time to

22   pay the filing fee are granted. Because he is not proceeding in forma pauperis, plaintiff must pay

23   the full $402.00 at one time.

24          Plaintiff also sought a copy of his docket sheet. (ECF No. 8.) Plaintiff is advised that the

25   Clerk’s Office will provide copies of documents and of the docket sheet at $0.50 per page.

26   Checks in the exact amount are made payable to "Clerk, USDC." Copies of documents in cases

27   may also be obtained by contacting Cal Legal Support Group at: 3104 "O" Street, Suite 291,

28   Sacramento, CA 95816, phone 916-822-2030, fax 916-400-4948.
                                                       1
         Case 2:21-cv-01340-KJN Document 10 Filed 09/10/21 Page 2 of 2


 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. Plaintiff’s motions for extension of time to pay the filing fee (ECF No. 7, 9) are

 3   granted;

 4             2. Plaintiff shall pay the court’s filing fee of $402.00 within thirty days from the date of

 5   this order; and

 6             3. Plaintiff’s request (ECF No. 8) for a copy of the docket sheet is denied.

 7   Dated: September 10, 2021

 8

 9

10
     /benn1340.eot
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
